Determination of respondent New York City Housing Authority dated January 7, 1998, terminating petitioner’s public housing tenancy for noncompliance with an agreement to maintain the continued absence of her mother from her apartment, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Herman Cahn, J.], entered July 19, 1999) dismissed, without costs.
Petitioner’s claim that the stipulation was unfair or based on a misrepresentation was not raised at the hearing and therefore may not be judicially reviewed (see, Matter of Featherstone v Franco, 95 NY2d 550, 554). Nor is our sense of fairness shocked (see, id.) by the evidence of petitioner’s mother’s ill health, at least where petitioner did not assert any attempts to find an alternative caregiver or residence for her mother. We have considered petitioner’s other arguments and find them unavailing. Concur — Nardelli, J.P., Williams, Saxe, Wallach and Friedman, JJ.